DETAILED ACTION
Claims 1-24 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claim 23 objected to because of the following informalities:  claim 23 recites the limitation, “(e) based at least in part on said amount of traffic or load determined in (D) and..” The “(D)” in the limitation should be in lower case (e.g. “(d)”).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10673805. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 1, 13 and 23, claims 1, 13 and 23 of App. No. 17/402,678 correspond to claims 1, 13 and 23 of U.S. Patent No. 10673805. See the table below. Claims 13 and 23 of App. No. 17/402,678 recite limitations that are similar to claim 1 of App. No. 17/402,678. Likewise, claims 13 and 23 of U.S. Patent No. 10673805 recite limitations that are similar to claim 1 of U.S. Patent No. 10673805. Therefore, the table below also applies to claims 13 and 23 of App. No. 17/402,678 and claims 13 and 23 of U.S. Patent No. 10673805.

App. No. 17/402,678
U.S. Patent No. 10673805
Claims 1, 13 and 23. A computer-implemented method, in a content delivery (CD) network, wherein said CD network (CDN) delivers content on behalf of multiple content providers, and wherein a particular content provider of said multiple content providers has a first plurality of content provider domain names associated therewith, and



(A) maintaining a binding of said first plurality of CDN domain names to corresponding CDN clusters, wherein each of said first plurality of CDN domain names is bound to at least one CDN cluster;

(B) maintaining, for at least some of said marker clusters, a first mapping; and then














(C) determining a second mapping, based on at least correlating the first plurality of content provider domain names included in one or more content requests received at one or more marker clusters with the one or more marker clusters receiving such requests and using the first mapping to correlate the first plurality of content provider domain names to the first plurality of CDN domain names; and












(D) determining an amount of traffic or load associated with a particular domain name of said particular content provider; and

(E) based at least in part on said amount of traffic or load determined in (D) and the second mapping, modifying said binding of said first plurality of CDN domain names to corresponding CDN clusters.




(A) maintaining a binding of said first plurality of CDN domain names to corresponding CDN clusters, wherein each of said first plurality of CDN domain names is bound to at least one CDN cluster;

(B) maintaining, for at least some of said marker clusters, a first mapping having, for at least some of said first plurality of CDN domain names, a corresponding set of cluster/virtual IP (VIP) address pairs, 

(C) determining a second mapping, based on (i) one or more content requests received at one or more marker clusters, and (ii) the first mapping, said second mapping being a mapping from at least said first plurality of content provider domain names to said first plurality of CDN domain names, wherein the first plurality of content provider domain names are included in the one or more content requests and wherein the second mapping is also determined based on at 

(D) determining an amount of traffic or load associated with a particular domain name of said particular content provider; and

(E) based at least in part on said amount of traffic or load determined in (D) and the second mapping, modifying said binding of said first plurality of CDN domain names to corresponding CDN clusters.


Regarding claims 2-12, 14-22 and 24, claims 2-12, 14-22 and 24 of App. No. 17/402,678 correspond respectively to claims 2-12, 14-22 and 24 of U.S. Patent No. 10673805.

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11102168. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 13 and 23, claims 1, 13 and 23 of App. No. 17/402,678 correspond to claims 1, 13 and 23 of U.S. Patent No. 11102168. See the table below. Claims 13 and 23 of App. No. 17/402,678 recite limitations that are similar to claim 1 of App. No. 17/402,678. Likewise, claims 13 and 23 of U.S. Patent No. 11102168 recite limitations that are similar to claim 1 of U.S. Patent No. 11102168. Therefore, the table below also applies to claims 13 and 23 of App. No. 17/402,678 and claims 13 and 23 of U.S. Patent No. 11102168.

App. No. 17/402,678
U.S. Patent No. 11102168
Claims 1, 13 and 23. A computer-implemented method, in a content delivery (CD) network, wherein said CD network (CDN) delivers content on behalf of multiple content providers, and wherein a particular content provider of said multiple content providers has a first 

wherein said CDN allocates a first plurality of CDN domain names to said particular content provider, and wherein said first plurality of content provider domain names are mapped to said first plurality of CDN domain names, wherein said CDN comprises a plurality of CDN clusters, and wherein at least some of said CDN clusters are marker clusters, the method comprising:

(A) maintaining a binding of said first plurality of CDN domain names to corresponding CDN clusters, wherein each of said first plurality of CDN domain names is bound to at least one CDN cluster;

(B) maintaining, for at least some of said marker clusters, a first mapping; and then

(C) determining a second mapping, based on at least correlating the first plurality of content provider domain names included in one or more content requests received at one or more marker clusters with the one or more marker clusters receiving such requests and using the first mapping to correlate the first plurality of content provider domain names to the first plurality of CDN domain names; and









(D) determining an amount of traffic or load associated with a particular domain 

(E) based at least in part on said amount of traffic or load determined in (D) and the second mapping, modifying said binding of said first plurality of CDN domain names to corresponding CDN clusters.


wherein said CDN allocates a first plurality of CDN domain names to said particular content provider, and wherein said first plurality of content provider domain names are mapped to said first plurality of CDN domain names, wherein said CDN comprises a plurality of CDN clusters, and wherein at least some of said CDN clusters are marker clusters, the method comprising:

(A) maintaining a binding of said first plurality of CDN domain names to corresponding CDN clusters, wherein each of said first plurality of CDN domain names is bound to at least one CDN cluster;

(B) maintaining, for at least some of said marker clusters, a first mapping; and then

(C) determining a second mapping, based on (i) one or more content requests received at one or more marker clusters, and (ii) the first mapping, said second mapping being a mapping from at least said first plurality of content provider domain names to said first plurality of CDN domain names, wherein the second mapping is also determined based on at least correlating the first plurality of content provider domain names included in the one or more content requests received at the one or more marker clusters with the one or more marker clusters receiving such requests and using the first mapping to correlate the first plurality of content provider domain names to the first plurality of CDN domain names; and

(D) determining an amount of traffic or load associated with a particular domain 

(E) based at least in part on said amount of traffic or load determined in (D) and the second mapping, modifying said binding of said first plurality of CDN domain names to corresponding CDN clusters.


Regarding claims 2-12, 14-22 and 24, claims 2-12, 14-22 and 24 of App. No. 17/402,678 correspond respectively to claims 2-12, 14-22 and 24 of U.S. Patent No. 11102168.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2014/0173061, which describes devices and methods supporting content delivery with dynamically configurable log information;
U.S. PGPub 2014/0149578, which describes a method for testing and communicating a report of a loading of a website capable of having at least some content delivered through a content delivery network; and
U.S. PGPub 2004/0194102, which describes using virtual domain name service zones for enterprise content delivery.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG VANG/Primary Examiner, Art Unit 2443